MEMORANDUM**
Brian Mallas and Nick Mallas (“Mallas-es”) appeal the district court’s grant of summary judgment in favor of Sgt. Randall Montandon (“Montandon”), a Las Vegas police officer, on grounds of qualified immunity, in a case brought under 42 U.S.C. § 1983. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*763We review a district court’s grant of summary judgment and decision regarding qualified immunity de novo. See Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir.2002). Because the parties are familiar with the factual and procedural history of the case, we will not detail them here.
The Mallases claim that Montandon violated their constitutional rights by interfering with their ability to obtain financing for the repair and rehabilitation of certain apartment buildings, and to avert foreclosure proceedings. The district court determined, and we agree, that, viewing the evidence in a light most favorable to the Mallases, they have not shown an underlying constitutional deprivation, including a takings claim, a substantive or procedural due process claim, nor is a class or group implicated with respect to their equal protection claim. Montandon is therefore entitled to qualified immunity. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001)(qualified immunity appropriate where facts alleged, taken in a light most favorable to plaintiff, do not show that officer’s conduct violated a (Constitutional right).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.